DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "configured to hold a substrate…configured to support a focus ring" in the claim.  A substrate and focus ring has already been claimed in the pre-amble, it is unclear if this is the same substrate or a different one being introduced in the body of the claim. Examiner interprets as the same substrate.  Appropriate clarification is requested.
Claims 7-8, 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 8 recites the limitation "configured to hold a substrate…configured to support a focus ring" in the claim.  “A substrate” and “a focus ring” has already been claimed earlier in the body of the claim, it is unclear if this is the same substrate or a different one being introduced later in the body of the claim. Examiner interprets as the same substrate and focus ring.  Appropriate clarification is requested in every instance.
Claims 9-10, 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, 10 recites the limitation "configured to hold a substrate…configured to support a focus ring" in the claim.  “A substrate” and “a focus ring" has already been claimed earlier in the body of the claim, it is unclear if this is the same substrate or a different one being introduced later in the body of the claim. Examiner interprets as the same substrate and focus ring.  Appropriate clarification is requested in every instance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,475,336 to “Hubacek.”
Claim 1: Hubacek discloses an electrostatic chuck (50/52 [wafer chuck], Fig. 5) for supporting a substrate (66 [wafer]) and a focus ring (58 [edge ring]), the electrostatic chuck (50/52) comprising: a first region (52) having a first upper surface (upper surface of 52) and configured to hold the substrate (66) disposed on the first upper surface (see Fig. 5); and a second region (50) having a second upper surface, extending in a 
Claim 2: Hubacek discloses wherein a dielectric material constituting the first region and a dielectric material constituting the second region are the same as each other (see col. 6, lines 1-7 where Hubacek teaches they are same materials), and the first region and the second region appear to have a same thickness (see Fig. 5).
Claim 3: Hubacek does not explicitly disclose in the Fig. 5 embodiment wherein a dielectric constant of one region out of the first region and the second region is lower than a dielectric constant of an other region out of the first region and the second region, and a thickness of the one region has a thickness smaller than a thickness of the other region.
However Hubacek discloses in different embodiment (Fig. 4) wherein a dielectric constant of one region (periphery region of 40 [integral part]) out of the first region (central region of 40) and the second region (periphery part of 40) appears to be lower than a dielectric constant of an other region (central region of 40) out of the first region and the second region (see Fig. 4, where it is known that relative thickness dictates 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate another other option of different relative thickness and therefore different relative dielectric constant, as disclosed by Hubacek with motivation to allow the edge ring to fit in the recess and a wafer overlies an inner portion of the ring or as another variation of how the edge ring chuck can be mounted on the base plate rather than another place.
Claim 5: Hubacek discloses wherein the first region (52, Fig. 5, Hubacek) and the second region (50) appear to be formed from different members separated from each other (see Fig. 5, and col. 5, lines 10-15 where they are disclosed as separated).
Claim 6: (Cancelled).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubacek as applied to claims, 1-3, 5 above, and further in view of US 2017/0069519 to Shiraiwa.”
Claim 4: Hubacek does not disclose further comprising a third region provided between the first region and the second region, wherein the third region is connected to the first region and the second region to integrate the first region, the second region, and 
However Shiraiwa teaches a third region (region below 41X [groove], Fig. 1B) provided between a first region (central side of 40 adjacent region below 41X) and a second region (periphery side of 40 adjacent region below 41X), wherein the third region (region below 41X) is connected to the first region and the second region to integrate the first region, the second region, and the third region (see Fig. 1B), and a space (41X) is a groove (41X) provided between the first region and the second region and on the third region (region below 41X), for the purpose of protecting the chuck from corrosion caused by plasma irradiation (para. [0037]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the third region and configuration as taught by Shiraiwa with motivation to protect the chuck from corrosion caused by plasma irradiation.
Claim 7, 8, 12, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,475,336 to “Hubacek.”
Claim 7: Hubacek discloses a support base comprising: an electrode (54 [baseplate], Fig. 5); and an electrostatic chuck (50/52 [wafer chuck], Fig. 5) for supporting a substrate (66 [wafer]) and a focus ring (58 [edge ring]), the electrostatic chuck (50/52) being mounted on the electrode (54, see Fig. 5), wherein the electrostatic chuck (50/52) comprising: a first region (52) having a first upper surface (upper surface of 52) and configured to hold the substrate (66) disposed on the first upper surface (see 
Claim 8:
Claim 12: Hubacek discloses wherein a dielectric material constituting the first region and a dielectric material constituting the second region are the same as each other (see col. 6, lines 1-7 where Hubacek teaches they are same materials), and the first region and the second region appear to have a same thickness (see Fig. 5).
Claim 3: Hubacek does not explicitly disclose in the Fig. 5 embodiment wherein a dielectric constant of one region out of the first region and the second region is lower than a dielectric constant of an other region out of the first region and the second region, and a thickness of the one region has a thickness smaller than a thickness of the other region.
However Hubacek discloses in different embodiment (Fig. 4) wherein a dielectric constant of one region (periphery region of 40 [integral part]) out of the first region (central region of 40) and the second region (periphery part of 40) appears to be lower than a dielectric constant of an other region (central region of 40) out of the first region and the second region (see Fig. 4, where it is known that relative thickness dictates dielectric constant change), and a thickness of the one region (periphery part of 40) has a thickness smaller than a thickness of the other region (central part of 40), for the purpose of allowing the edge ring to fit in the recess and a wafer overlies an inner portion of the ring (col. 4, lines 60-67) or as another variation of how the edge ring chuck can be mounted on the base plate rather than another place (col. 4, lines 40-45). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate another other option of different relative thickness and therefore different relative dielectric constant, as 
Claim 15: Hubacek discloses wherein the first region (52, Fig. 5, Hubacek) and the second region (50) appear to be formed from different members separated from each other (see Fig. 5, and col. 5, lines 10-15 where they are disclosed as separated).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubacek as applied to claims, 7, 8, 12, 13, 15 above, and further in view of US 2017/0069519 to Shiraiwa.”
Claim 14: Hubacek does not disclose further comprising a third region provided between the first region and the second region, wherein the third region is connected to the first region and the second region to integrate the first region, the second region, and the third region, and the space is a groove provided between the first region and the second region and on the third region.
However Shiraiwa teaches a third region (region below 41X [groove], Fig. 1B) provided between a first region (central side of 40 adjacent region below 41X) and a second region (periphery side of 40 adjacent region below 41X), wherein the third region (region below 41X) is connected to the first region and the second region to integrate the first region, the second region, and the third region (see Fig. 1B), and a space (41X) is a groove (41X) provided between the first region and the second region and on the third region (region below 41X), for the purpose of protecting the chuck from corrosion caused by plasma irradiation (para. [0037]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the third region and configuration as taught by Shiraiwa with motivation to protect the chuck from corrosion caused by plasma irradiation.
Claims 9, 10, 16, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,475,336 to “Hubacek.”
Claim 9: Hubacek discloses a plasma processing apparatus comprising: a chamber (10 [reaction chamber], Fig. 1); and a support base (12 [lower electrode assembly]) configured to support a substrate (66 [wafer]) in the chamber (10, Fig. 1), the support including an electrode (54 [baseplate], Fig. 5); and an electrostatic chuck (50/52 [wafer chuck], Fig. 5) for supporting the substrate (66) and a focus ring (58 [edge ring]), the electrostatic chuck (50/52) being mounted on the electrode (54, see Fig. 5), wherein the electrostatic chuck (50/52) comprising: a first region (52) having a first upper surface (upper surface of 52) and configured to hold the substrate (66) disposed on the first upper surface (see Fig. 5); and a second region (50) having a second upper surface, extending in a circumferential direction to surround the first region (see Fig. 5), and configured to support the focus ring (58) disposed on the second upper surface (upper surface of 50), wherein the first upper surface (upper surface of 52) and the second upper surface (upper surface of 50) extend along a single flat surface (see Fig. 5 where they appear to extend along, and in col. 5, lines 10-15 where disclosed as coplanar), and the first region and the second region provide a space (space is where 60 lies) therebetween to separate the first 
Claim 10: Hubacek discloses further comprising the focus ring (58, fig. 5, Hubacek), wherein the focus ring (58) includes a first portion (62 [radially extending portion]) having a ring shape (disclosed as a ring), and a second portion (60 [projection/axially extending portion]) having a ring shape (disclosed as a ring) and sharing a central axis with the first portion (see Fig. 5), the first portion (62) extends on the second portion (60, via 64 [transition portion]), the second portion (60) has an inner diameter smaller than an inner diameter of the first portion (see fig. 5), the second portion has an outer diameter smaller than an outer diameter of the first portion (see fig. 5), the first portion of the focus ring (62 of 58) is mounted on the second region of the electrostatic chuck (50 of 50/52), and the second portion of the focus ring (60 of 58) comprises the inner periphery (see Fig. 5) and is accommodated in the space (56 [groove]) provided by the electrostatic chuck (50/52, see col. 5, lines 8-30).
Claim 11: (Cancelled).
Claim 16: Hubacek discloses wherein a dielectric material constituting the first region and a dielectric material constituting the second region are the same as each other (see col. 6, lines 1-7 where Hubacek teaches they are same materials), and the first region and the second region appear to have a same thickness (see Fig. 5).
Claim 3: Hubacek does not explicitly disclose in the Fig. 5 embodiment wherein a dielectric constant of one region out of the first region and the second region is lower than a dielectric constant of an other region out of the first region and the second region, 
However Hubacek discloses in different embodiment (Fig. 4) wherein a dielectric constant of one region (periphery region of 40 [integral part]) out of the first region (central region of 40) and the second region (periphery part of 40) appears to be lower than a dielectric constant of an other region (central region of 40) out of the first region and the second region (see Fig. 4, where it is known that relative thickness dictates dielectric constant change), and a thickness of the one region (periphery part of 40) has a thickness smaller than a thickness of the other region (central part of 40), for the purpose of allowing the edge ring to fit in the recess and a wafer overlies an inner portion of the ring (col. 4, lines 60-67) or as another variation of how the edge ring chuck can be mounted on the base plate rather than another place (col. 4, lines 40-45). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate another other option of different relative thickness and therefore different relative dielectric constant, as disclosed by Hubacek with motivation to allow the edge ring to fit in the recess and a wafer overlies an inner portion of the ring or as another variation of how the edge ring chuck can be mounted on the base plate rather than another place.
Claim 19:.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubacek as applied to claims, 9, 10, 16, 17, 19 above, and further in view of US 2017/0069519 to Shiraiwa.”
Claim 18: Hubacek does not disclose further comprising a third region provided between the first region and the second region, wherein the third region is connected to the first region and the second region to integrate the first region, the second region, and the third region, and the space is a groove provided between the first region and the second region and on the third region.
However Shiraiwa teaches a third region (region below 41X [groove], Fig. 1B) provided between a first region (central side of 40 adjacent region below 41X) and a second region (periphery side of 40 adjacent region below 41X), wherein the third region (region below 41X) is connected to the first region and the second region to integrate the first region, the second region, and the third region (see Fig. 1B), and a space (41X) is a groove (41X) provided between the first region and the second region and on the third region (region below 41X), for the purpose of protecting the chuck from corrosion caused by plasma irradiation (para. [0037]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200388472.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.